Mr. Justice Waterman delivered the opinion of the Court. It is urged that the deceased made untruthful answers upon his application for an increase of his insurance. The answer as to his employment was, that he managed a restaurant, etc. The keeping of a restaurant is so commonly connected with the selling of liquors and the keeping of a bar, that the statement “ managing a restaurant, etc.,” would, to the ordinary mind, convey the idea that applicant, among other things, sold liquors or “tended” bar. The phrase et cætera, for which etc. is an abbreviation, imports other purposes of a like character to those which have been named. Noscitur a sociis. James Schouler, petitioner, 134 Mass. 427; Hayes v. Wilson, 105 Mass. 21; Am. and Eng. Ency. of Law, Vol. 7, 35; Gray v. Central Ry. Co., 11 Hun, 70. If appellant desired a more definite statement it should have asked for it. There was neither concealment nor misrepresentation. It appears that before the endowment certificate had been delivered, the attention of Court Eureka No. 8, to which the insured belonged, was called to his application, and it was then stated in open meeting by Mr. Peters, one of the members, that Charles Schweitzer was, to the best of the knowledge of the speaker, not the manager of the restaurant, but a barkeeper; that he, Peters, “ took dinner there every day.” Such evidence was admissible as bearing upon the question of whether the insured had by his application deceived appellant, and that its action in issuing the certificate and receiving payment therefor had been based upon a misunderstanding. The judgment of the Circuit Court is affirmed.